Citation Nr: 0009293	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral knee 
disorder secondary to the serviceconnected left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1972 until 
September 1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Following the Board's February 1996 Remand, 
the RO in a July 1997 rating decision increased the veteran's 
left ankle evaluation to a 10 percent rating.  Thereafter, 
the Board again remanded this case for further development in 
March 1998.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  There is no objective medical evidence of record which 
links the appellant's claimed bilateral knee disorder to 
service or to his service-connected left ankle disability.

2.  Service-connected residuals of tarsal tunnel release, 
left ankle, is currently manifested by no more than a 
moderate degree of limitation of motion, with no x-ray 
evidence of traumatic arthritis.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
degenerative joint disease of the knees, claimed as secondary 
to the service-connected residuals of tarsal tunnel release 
of left ankle, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an increased disability rating for 
service-connected residuals of tarsal tunnel release, left 
ankle, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4,71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for degenerative joint disease of the 
knees

Under 38 U.S.C.A. §§ 1110, 1131, compensation will be 
provided if it is shown that the appellant suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  However, 
a current disability must exist.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Moreover, service medical records must 
show the claimed disability and there must be medical 
evidence that links a current disability with events in 
service or with a service-connected disability.  Montgomery 
v. Brown, 4 Vet. App. 343 (1993).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

There are some disabilities, including degenerative joint 
disease (degenerative arthritis), for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  If the evidence shows that 
degenerative joint disease was present during service, or to 
a compensable degree within one year following service 
discharge, continuity of symptomatology is not required, 
unless a diagnosis of chronicity may be legitimately 
questioned.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1999) (hereinafter, "Court") has stated that medical 
evidence of a chronic disease within the presumptive first 
post-service year should set forth the physical findings and 
symptomatology elicited by examination.  Oris v. Derwinski, 2 
Vet. App. 95, 96 (1992); 38 C.F.R. § 3.303(b).  It is not 
necessary that the chronic disease be diagnosed during the 
presumptive period, but, if not, characteristic 
manifestations of the disease, to the required degree, must 
be shown by acceptable medical or lay evidence, followed 
without unreasonable time lapse by definite diagnosis.  
38 C.F.R. § 3.307(c).  

In addition, VA regulations require, for purposes of 
establishing service connection, that arthritis must be 
established by X-ray films.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  "[I]n order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995)(citations omitted).  The Board 
finds that this requirement has not been satisfied for the 
appellant's claim for service connection for degenerative 
joint disease of the knees, claimed as secondary to 
serviceconnected residuals of tarsal tunnel release, left 
ankle.  

The appellant has not contended that the claim for service 
connection for degenerative joint disease of the knees is 
warranted on a direct basis.  In this regard, a review of the 
service medical records is silent as to complaints, 
treatment, or diagnosis referable to the knees.  Furthermore, 
the evidence of record shows no evidence of a bilateral knee 
disorder for many years after service.  Thus, the Board finds 
service connection for a bilateral knee disorder, to include 
degenerative joint disease, is not warranted on a direct 
basis.

The appellant was granted service connection for residuals of 
tarsal tunnel release, left ankle, by rating decision dated 
October 1979.

The veteran now contends that service-connection for 
degenerative joint disease (DJD) of the knees is warranted 
because he has developed DJD of the knees as a result of his 
serviceconnected left ankle disability.  In support of this 
contention, he cites VA and private medical records which 
show diagnosis of degenerative joint disease of the knees.  

Report of VA orthopedic examination dated July 1996, does 
indicate a diagnosis of early degenerative arthritis of both 
knees.  However, there is no evidence that this arthritis is 
related to the veteran's serviceconnected left ankle 
disability.  More significantly, this diagnosis is not 
confirmed by x-ray.  Rather, x-rays of the knees were 
interpreted as normal.  Likewise, statements and clinical 
records received from the veteran's private treating 
physician, Walter Brandner, M.D., show diagnosis of DJD of 
the knees but no clinical evidence or medial opinion of a 
link to the veteran's prior service or service-connected left 
ankle disability.  Furthermore, Dr. Brandner admitted in a 
recent letter, dated August 1999, that the veteran had 
recently undergone x-ray examination of both knees and 
"[t]here is still no visible changes of degenerative 
arthritis."  Rather, the diagnosis was made primarily on 
complaints of pain.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that he has a current 
disability of both knees; and specifically, has not presented 
any evidence that his claimed DJD of the knees has been 
confirmed by x-ray; or that there is a link between any 
additional claimed bilateral knee disorder and service or his 
service-connected residuals of tarsal tunnel release, left 
ankle, his claim must be deemed not well grounded and 
therefore denied.

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The medical evidence does not show that there is a nexus 
between a current disability of the knees and his service-
connected left ankle disability.  Furthermore, there is no 
medical evidence that the veteran's claimed DJD of the knees 
has been confirmed by x-ray.  In fact, the medical evidence 
is to the contrary.  

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a bilateral knee 
disorder, and specifically, degenerative joint disease of the 
knees.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Whereas 
the Board has determined that the appellant's claim for 
service connection is not well grounded, VA has no further 
duty to assist the appellant in developing facts in support 
of this claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although where a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the appellant had not 
made VA aware of specific, additional evidence that is not of 
record which could serve to well ground his claim.  The RO 
has fulfilled its obligation under section 5103(a) in the 
statement of the case which informed the appellant that the 
reason his claim for a bilateral knee disorder had been 
denied was that there was no evidence of a bilateral knee 
disability secondary to the service-connected left ankle 
disability.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

II.  Increased rating for residuals of tarsal tunnel release, 
left ankle

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In the instant case, the veteran was treated in service for 
complaints of left ankle pain.  Following discharge, he 
underwent surgical release of tarsal tunnel syndrome of the 
left ankle at a VA hospital in August 1979.  By rating 
decision dated October 1979, the RO awarded service 
connection and assigned a noncompensable evaluation for 
residuals of tarsal tunnel release for sprain, left ankle 
under the criteria of Diagnostic Code 5271.

In June 1993, the veteran submitted a claim for an increased 
evaluation for his serviceconnected left ankle disability.  
He also submitted a statement from his treating physician, 
Dr. W. Brandner, dated November 1993, which indicated the 
veteran was being treated for arthritic pain in the left 
ankle.  Dr. Brandner further stated that "[]s yet there are 
no skeletal changes visible on x-ray ... [but] there is little 
doubt this represents degenerative arthritis."  

Review of Dr. Brandner's clinical records, dated from 1993 to 
1998 show treatment for a number of medical complaints, to 
include left ankle and bilateral knee pain for which anti-
inflammatory medication was prescribed.  Radiographic reports 
indicate that x-rays of the left ankle showed no significant 
abnormalities.  

Report of VA examination conducted July 1996, indicated 
history of left ankle injury in service and current 
complaints of left ankle and knee pain.  Objectively, there 
was a 6.5 linear scar on the inferior left medial malleolus.  
No swelling or deformity was noted.  Range of motion of the 
left ankle was noted to be 42 degrees plantar flexion and 4 
degrees dorsiflexion.  X-rays revealed no significant bony 
abnormality.  The diagnosis was history of carpal [sic] 
tunnel release left ankle.

By rating decision dated July 1997, the RO increased the 
veteran's assigned rating for the left ankle disability to 10 
percent based on objective findings of limitation of motion 
under the rating criteria of Diagnostic Code 5271.

Following the Board's remand, the veteran was afforded 
another VA orthopedic examination in June 1998.  The 
examination report indicated that the veteran gave a history 
of having a tarsal tunnel release in 1978 which caused 
numbness on the bottom of his foot.  He also complained of 
ankle pain and limited motion due to pain.  Physical 
examination revealed no ankylosis or instability.  There was 
a 5 cm. scar on the medial aspect of the left malleola.  
Range of motion was 88 degrees dorsiflexion on the right and 
78 degrees on the left; plantar flexion is 44 degrees on the 
right and 39 degrees on the left.  The examiner also noted 
that there was no evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement.  There was some guarding of movement.  
His gait was very good with a very slight difference in the 
way he used his legs.  The veteran stated that he felt that 
the left leg was shorter than the right.  X-rays were 
interpreted to show no abnormality.  He final diagnosis was:  
degenerative joint disease of the left ankle with loss of 
function due to pain.  

The veteran's left ankle is currently evaluated under the 
rating criteria for Diagnostic Code 5271, which provides for 
assignment of a 10 percent rating for moderate limitation of 
motion of the ankle; and a 20 percent rating for marked 
limitation.  See 38 C.F.R. § 4.71a, Code 5271 (1999).

Initially, the Board notes that despite the current diagnosis 
of degenerative joint disease, there is no x-ray evidence to 
confirm the current existence of this disability.  Therefore, 
service connection for arthritis is not warranted.  38 C.F.R. 
§ 4.71a, Code 5003 (1999).

Range of motion testing on the most recent medical reports of 
record did not more nearly approximate a marked degree of 
limitation of motion of the left ankle, having been described 
as to 78 degrees dorsiflexion and 39 degrees plantar flexion 
on the June 1998 examination.  Moreover, the examiner did 
consider the veteran's pain and its effect on function of the 
ankle; however, its effect on function does not affect range 
of motion to a degree more than that already compensated by 
the 10 percent rating.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  Accordingly, 
the Board concludes that an increased disability rating based 
on the schedular criteria for limitation of motion of the 
ankle is not warranted in this case.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  

In so concluding, the Board notes that the veteran is not 
shown by the evidence to have another ankle disability 
contemplated by the VA Schedule for Rating Disabilities, such 
as ankylosis for example, which afford ratings higher than 
the currently assigned 10 percent rating, and therefore there 
is no basis for rating the service-connected left ankle 
disability under those criteria.  Cf. Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (Board should provide an 
explanation for a diagnostic code used for a disorder that 
must be rated analogously to another disorder).



ORDER

Service connection for a bilateral knee disorder, to include 
degenerative joint disease, as secondary to serviceconnected 
left ankle disability, is denied.

An increased evaluation for residuals of tarsal tunnel 
release, left ankle, is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


